Citation Nr: 0118273	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  95-05 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an extension of a temporary total 
convalescence rating beyond January 31, 1994, pursuant to the 
provisions of 38 C.F.R. § 4.30, following surgery to correct 
service-connected recurrent dislocation of the right shoulder 
in December 1993.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1986 to September 1989.

In a rating decision dated in September 1990, the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Pittsburgh granted the veteran service connection for 
recurrent dislocation of the right shoulder, and assigned a 
20 percent evaluation.  In February 1994 the RO issued a 
rating decision that granted the veteran a rating of 
temporary total disability from December 10, 1993, to 
February 1, 1994, pursuant to the provisions of 38 C.F.R. 
§ 4.30, following surgery to correct his service-connected 
right shoulder disability.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the RO, which 
denied the veteran's claim of entitlement to an extension of 
his temporary total disability rating beyond the termination 
date of January 31, 1994.

The Board notes that the veteran was afforded a hearing 
before a local Hearing Officer in August 1995; a transcript 
is of record.  

The Board also notes that the veteran was scheduled to appear 
for a Travel Board hearing before a Member of the Board on 
May 21, 2001; he failed to appear for that hearing.  






FINDINGS OF FACT

1.  The veteran was hospitalized in a VA medical facility on 
December 10, 1993, and underwent a right revision capsular 
shift with Bankhart repair on December 13, 1993, to correct 
his service-connected recurrent right shoulder dislocation.  

2.  The veteran was discharged from the hospital on December 
16, 1993, with a sling and discharge instructions to 
immobilize his right shoulder for three weeks.  He 
subsequently underwent physical therapy, on referral by his 
treating physician, and was deemed ready to return to work on 
May 10, 1994.

3.  The RO granted the veteran a temporary total disability 
rating, effective from December 10, 1993, to February 1, 
1994.  

4.  There is an approximate balance of positive and negative 
evidence as to whether the veteran required convalescence 
beyond January 1994, through the date of his physical 
therapist's clearance for him to return to work on May 10, 
1994.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for an extension of his temporary 
total disability rating for a period of convalescence, 
following surgery to correct a service-connected right 
shoulder disorder in December 1993, have been met for the 
period from February 1, 1994, through May 10, 1994.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2000); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.30 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that the veteran sustained 
dislocation of his right shoulder while in service.  During 
his period of service, the veteran underwent surgery to 
correct his disability.  The RO granted the veteran's claim 
of entitlement to service connection for recurrent 
dislocation of the right shoulder in September 1990, and 
assigned a 20 percent disabling rating.  

In a rating decision dated in March 1993, the RO continued 
the veteran's disability rating at 20 percent.  The veteran 
received treatment at the local VA Medical Center (VAMC) for 
his service-connected right shoulder disability from October 
1993 to May 1994.  

The veteran was hospitalized from December 10 to December 16, 
1993.  Medical records indicate that, on December 13, 1993, 
the veteran underwent a right revision capsular shift with 
Bankhart repair.  Upon discharge, he was diagnosed with right 
shoulder instability and status post Putti-Platt revision, 
right shoulder, with Bankhart repair, then capsular shift.  
At that time it was noted that the veteran was 
"neurovascularly" intact.  His only complaint at discharge 
was of some mild pain at the sight of the incision, which was 
relieved with analgesics.  

Physical examination at the time of hospital discharge 
discharge revealed the veteran's wound to be clean, dry, and 
intact.  It was noted that his shoulder remained immobilized, 
but that he was deemed stable for discharge home.  It was 
further noted that his right shoulder was to remain 
immobilized for three weeks until the veteran was seen by the 
orthopedic clinic in January 1994.  The attending physician 
prescribed Tylenol #3 and Motrin for the veteran.  Otherwise, 
the records indicate that the veteran was in good condition 
on discharge.  

With regard to the issue currently before the Board, the 
record discloses that, on December 14, 1993, the veteran 
called the RO to advise that he had been admitted to a VAMC 
for corrective surgery, and requested a temporary total 
disability rating.  By a rating decision issued in February 
1994, after reviewing the hospital records, the RO granted 
the veteran's claim and assigned a 100 percent disability 
evaluation from December 10, 1993, to February 1, 1994, under 
38 C.F.R. § 4.30 (identified by the RO as "paragraph 30").  
In so doing, the RO indicated that a one-month period of 
convalescence under paragraph 30 was warranted.  The veteran 
was notified of the RO's decision.  

Records on file document that the veteran received physical 
therapy from January to May 1994.  Progress notes indicate 
that, when the veteran originally presented for treatment, he 
had flexion to 135 degrees, extension to 0 degrees, and 
external rotation to 20 degrees, with no abnormal 
paresthesia.  Correspondence from the physical therapist to 
the veteran's physician, in March 1994, reported that the 
veteran should have regained normal strength and range of 
motion by May 2, 1994.  Furthermore, it was noted that, as of 
the date of that correspondence, the veteran had already 
regained more than 80 percent of his strength and range of 
motion.  

The veteran was afforded a VA examination in March 1994, to 
which he presented with complaints of a hard tender mass on 
most of the right pectoral muscle with edema to the right 
clavicle, pain with activity, and paresthesia of the right 
fingers.  Physical examination revealed a 6-inch 
circumferential scar from the right clavicle to the right 
axilla, in addition to the hard tender mass.  The veteran was 
found to have flexion to 130 degrees, abduction to 160 
degrees, external rotation to 70 degrees, and internal 
rotation to 40 degrees.  He was diagnosed with sequelae 
following two surgical interventions for recurrent right 
shoulder dislocation.  X-rays revealed no evidence of 
dislocation or acute fracture.  There was a mild deformity of 
the lateral portion of the humeral head, suspicious for a 
Hill-Sachs lesion.  Surgical clips were present in the 
glenoid.  

By letter of May 10, 1994, the veteran's physical therapist 
advised his physician that the veteran had completed 
rehabilitation of his right shoulder.  It was noted that his 
strength and range of motion were within normal limits.  The 
physician was further advised that the veteran could return 
to work in his full capacity.  While it was recommended that 
outpatient physical therapy be canceled, it was suggested 
that the veteran continue his home program.  The clinical 
records accompanying the letter in the claims file indicate 
that the veteran had, as of that time, undergone physical 
therapy through the date of the leter, i.e., May 10, 1994.

In a rating decision dated in August 1994, the RO, in 
pertinent part, denied the veteran's request for 
convalescence beyond February 1, 1994.  

After initiating this appeal by filing a notice of 
disagreement, through his representative, in October 1994, 
the veteran and his representative were provided a statement 
of the case (SOC) in February 1995, and he filed a 
substantive appeal in March 1995.  At his request, he was 
afforded a hearing before a Hearing Officer at the RO in 
August 1995.

According to the veteran's testimony at the hearing, while 
his shoulder was placed in a sling and it was recommended 
that he not lift more than 10 pounds following his surgery, 
he was told that he could return to work.  He testified that 
the staples were removed from the surgical site approximately 
one month after the operation.  However, due to the lifting 
restriction, the veteran's employer would not allow him back 
on the job until he had completely recovered, because most of 
the positions at his job, at Pittsburgh International 
Airport, required him to be able to lift 50 pounds or more.  
The veteran further testified that he had attended physical 
therapy several times a week in an effort to regain his 
strength.  According to the veteran, his physical therapy 
sessions continued almost daily for approximately 5 or 6 
months.  He indicated that, although his physical therapy had 
officially ended around May 1994, he continued to see the 
physical therapist for treatment, even after returning to 
work in October 1994.  

A supplemental statement of the case (SSOC), incorporating 
the decision of the Hearing Officer, was provided to the 
veteran, with copy to his representative, in October 1995.  
After the case was certified to the Board for appellate 
review, the Board, noting that the veteran's substantive 
appeal was not clear as to whether he desired only a hearing 
before a Hearing Officer or a Travel Board hearing as well, 
requested, by letter of September 1998, clarification from 
the veteran as to whether he still wanted a Travel Board 
hearing.  No response was received.  

In November 1998 the Board remanded the issue of entitlement 
to an extension of a temporary total convalescence rating 
beyond February 1, 1994, to have a Travel Board hearing 
scheduled before a Member of the Board.  On October 26, 1999, 
the RO sent the veteran a letter, which acknowledged his 
request for a Travel Board hearing and informed him that his 
name would be added to the docket for scheduling.  By letter 
dated June 5, 2000, the RO advised the veteran of his option 
to have a videoconference hearing in lieu of a Travel Board 
hearing.  The veteran did not respond.  

The RO mailed the veteran another letter dated April 10, 
2001, which informed him that his Travel Board hearing had 
been scheduled for Monday, May 21, 2000, at the RO located in 
Pittsburgh, Pennsylvania.  The veteran failed to appear for 
the hearing.  

In Appellant's Brief, filed with the Board by in June 2001, 
the veteran's representative contended on behalf of the 
veteran that the temporary total rating should be extended 
until May 10, 1994, when he completed physical therapy and 
his physical therapist indicated he was able to return to 
work.

Analysis

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  See also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
SSOC provided by the RO in February and October 1995, 
respectively, the veteran and his representative have been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been secured and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The U.S. Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, the RO appears to have carried out the orders of 
the Board's November 1998 Remand, inasmuch as the veteran was 
scheduled to appear for a Travel Board hearing before a 
Member of the Board on May 21, 2001.  The veteran was advised 
of the date and time he was to appear before the Travel 
Board; however, he did not appear.  No explanation as to why 
the veteran failed to report for the hearing has been 
advanced, in either Appellant's Brief, submitted to the Board 
in June 2001, or in any other communication by or on behalf 
of the veteran.  Therefore, the Board finds that further 
remand for compliance with its previous order is not 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

VA assigns disability ratings under the authority of 38 
U.S.C.A. § 1155 (West 1991), and the Schedule for Rating 
Disabilities, at part 4 of title 38, Code of Federal 
Regulations.  Under applicable criteria, a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge or outpatient release that 
entitlement is warranted under 38 C.F.R. § 4.30(a)(1), (2), 
or (3).  38 C.F.R. § 4.30 (2000).  See Felden v. West, 
11 Vet. App. 427, 430 (1998).  

Pursuant to the aforementioned regulation, a total disability 
rating will be assigned, effective from the date of a 
hospital admission and continuing for a period of one, two, 
or three months from the first day of the month following 
discharge from such hospitalization, if the hospital 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds,
stumps of recent amputations, therapeutic immobilization of 
one major joint or more (the shoulder is considered a major 
joint, pursuant to 38 C.F.R. § 4.45), application of a body 
cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a).  

A temporary total rating assigned under the regulation may be 
extended as follows: (1) extensions of one, two, or three 
months beyond the initial three months may be made under 
paragraph (a)(1), (2) or (3), above; (2) extensions of one or 
more months up to six months beyond the initial six-month 
period may be made under paragraph (a)(2) or (3), above, upon 
approval of the Adjudication Officer.  38 C.F.R. § 4.30(b).

The Court of Appeals for Veterans Claims has held that 
notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995); Felden v. West, supra. Furthermore, the Court has 
noted that the term "convalescence" does not necessarily 
entail in-home recovery.  Felden, supra, at 430.

In this case, it appears clear that the veteran required at 
least one month of convalescence at the time of his discharge 
from the VAMC in mid-December 1993.  The Board acknowledges 
that, at discharge, the attending physician indicated that 
the veteran's only complaint was of some mild pain at the 
site of the incision, which was relieved with analgesics, and 
physical examination revealed the veteran's wound to be 
clean, dry, and intact.  It was also noted that the veteran 
was in good condition.  We also note that the attending 
physician did indicate that the veteran's right shoulder was 
to be immobilized for a period of three weeks until he 
presented for treatment at the orthopedic center.  From the 
record, including the veteran's own testimony, such 
immobilization was accomplished with a sling, not a cast.

Approximately one month after the operation, the veteran had 
the staples removed from his surgical wound, in an outpatient 
procedure.  He then entered into physical therapy, performed 
by a physical therapist working on referral by, and 
periodicaly reporting to, the veteran's treating physician.  
In its February 1994 rating decision, the RO indicated that a 
one-month period of convalescence under paragraph 30 was 
warranted.  The RO granted a temporary total rating effective 
from the date of hospital admission, December 10, 1993, 
through January 1994, with the rating reverting to a 
schedular 20 percent effective February 1, 1994.  Thus, the 
RO's determination was that the veteran was entitled to the 
temporary total rating for the week of his hospitalization, 
plus the remaining two weeks of the month after his discharge 
on December 16, 1993, plus all of January 1994.  The Board 
concurs with that action as far as it went, which appears to 
have been based upon 38 C.F.R. § 4.30(a)(1), for surgery 
requiring at least one month of convalescence.

In our view, however, the fact that the veteran continued in 
physical therapy at least through May 10, 1994, at which time 
his therapist advised the treating physician that the veteran 
was cleared to return to work, raises a serious question as 
to whether he was capable of returning to work before that 
date.  The Board acknowledges that the veteran has testified 
that he underwent further physical therapy after that date, 
but any subsequent treatment would have been after he was 
cleared to work by his physical therapist.  The veteran also 
testified that he did not return to work in his job at the 
airport, which apparently involved heavy lifting, until 
October 1994.  However, the determination of need for a 
temporary total rating is a decision based upon medical 
records, not upon when an employer permits a veteran to 
return to his previous occupation.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  "It 
is clear that to deny a claim on its merits, the evidence 
must preponderate against the claim."  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert.  

The Board recognizes that the RO denied further convalescence 
benefits based upon the fact that the veteran was not 
discharged from the VAMC with a cast on his upper extremity, 
as would justify a rating under 38 C.F.R. § 4.30(a)(3), and 
did not manifest severe postoperative residuals as listed in 
38 C.F.R. § 4.30(a)(2).  As noted above, the temporary total 
rating was apparently assigned under the authority of 
38 C.F.R. § 4.30(a)(1), which requires surgery necessitating 
at least one month of convalescence.  With all due respect 
for the RO's determination, we believe, in the exercise of 
our discretion, that the evidence of record is sufficient to 
place the issue in equipoise as to whether the veteran was 
entitled to a longer continuance of his temporary total 
disability rating, for the full three-month period permitted 
under 38 C.F.R. § 4.30(a), and for an extension period under 
38 C.F.R. § 4.30(b), so that his convalescence period 
terminated on May 10, 1994.


ORDER

Entitlement to an extension of a temporary total 
convalescence rating under 38 C.F.R. § 4.30, from February 1, 
1994, through May 10, 1994, is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

